        Case 2:16-cv-00276-RWS Document 91 Filed 12/06/19 Page 1 of 6




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                      GAINESVILLE DIVISION

GLOBAL DYNAMIC ENTERPRISES,
LLC and NAJMEH KERMANI,
                                                 Case No.: 2:16-cv-00276-RWS
            Plaintiffs,

v.

ECREATIVE GROUP, INC. d/b/a
ENERGY & COMMODITIES GLOBAL,
BRIAN JAMES LILLIE, ENTERPRISE
HOLDINGS GROUP, LLC, and TRACY
KAYE LILLIE,
            Defendants.


      MOTION TO WITHDRAW AS COUNSEL FOR DEFENDANTS


      Pursuant to Local Rule 83.1(E), Baker & Hostetler LLP respectfully moves

the Court for permission to withdraw as counsel of record for Defendants in this

action on grounds of nonpayment of fees and failure to cooperate in the

consummation of an enforceable settlement agreement reached by the parties to fully

and finally resolve this case. As the Court knows, this is not the first time the

undersigned has sought to withdraw from this case as a result of Defendants’ failure

to honor their fee agreement with Baker & Hostetler LLP. [DOC. 60.] Unlike the

first time, however, Defendants have failed to cure their nonpayment of fees and as

                                         1
        Case 2:16-cv-00276-RWS Document 91 Filed 12/06/19 Page 2 of 6




a result Baker & Hostetler seeks to terminate its relationship with Defendants.

      Counsel have given Defendants more than fourteen days prior written notice,

and indeed multiple written notices, of their intention to request permission to

withdraw. Those notices, a copies of which are attached hereto as Exhibits “A” and

“B”, respectively, were sent to Defendants’ last known mail and email addresses.

      Defendants’ last known mail and email addresses are:

      Brian Lillie
      CEO and Owner
      Energy & Commodities Global
      Enterprise Holdings Group, LLC
      6421 Stone Ridge Court
      Kannapolis, North Carolina 28082
      brian@GOEHG.com

      and

      Tracy Lillie
      6421 Stone Ridge Court
      Kannapolis, North Carolina 28082
      brian@GOEHG.com

      Defendants have previously agreed to waive any objection to this motion.

Further, no objection was received by any Defendant in response to either of the

notices provided regarding the undersigned’s intent to withdraw. Undersigned

counsel’s does not believe that Defendants have selected another attorney to

represent them in this matter.

      Defendants have been informed that the corporate defendants are required to
          Case 2:16-cv-00276-RWS Document 91 Filed 12/06/19 Page 3 of 6




be represented by an attorney licensed to practice law in this Court.

      There are no scheduled proceedings in this action that would be affected by

undersigned counsel’s withdrawal as counsel for Defendants; however, the Court

has directed the parties to submit a pretrial order on or before December 18, 2019.

      The undersigned counsel further show the Court there should be no need for

further proceedings in this matter. The parties reached an enforceable agreement to

resolve this case on October 28, 2019. (See Exhibit “C”.) All that remains to

memorialize that settlement is for the parties to exchange executed copies of the

binding agreement they have reached; but Defendants have failed to cooperate with

the undersigned’s efforts to facilitate the consummation of the agreement.

      A proposed Order granting this Motion is attached hereto for the Court’s

consideration.

      WHEREFORE, Baker & Hostetler LLP respectfully requests that the Clerk

submit the attached proposed Order to the Court after 14 days of this filing, pursuant

to Local Rule 83.1(E)(2)(d), and that the Court enter an Order granting the request

to withdraw as counsel and providing such other relief as the Court deems just and

proper.
      Case 2:16-cv-00276-RWS Document 91 Filed 12/06/19 Page 4 of 6




     Respectfully submitted this 6th day of December, 2019.

                                           BAKER & HOSTETLER LLP

                                           /s/ S. Derek Bauer
                                           S. Derek Bauer
                                           Georgia Bar No. 042537
                                           dbauer@bakerlaw.com
                                           Ian K. Byrnside
                                           Georgia Bar No. 167521
                                           ibyrnside@bakerlaw.com
                                           Kevin D. Bradberry
                                           Georgia Bar No. 532880
                                           kbradberry@bakerlaw.com

1170 Peachtree Street, N.E., Suite 2400
Atlanta, Georgia 30309-7676
404.459.0050 (telephone)
404.459.5734 (facsimile)
       Case 2:16-cv-00276-RWS Document 91 Filed 12/06/19 Page 5 of 6




                         RULE 7.1(D) CERTIFICATE

      The undersigned counsel certifies that this document has been prepared with

Times New Roman 14-point font in accordance with Local Rule 5.1.C.

      Respectfully submitted this 6th day of December, 2019.

                                BAKER & HOSTETLER LLP

                                /s/ S. Derek Bauer
                                 S. Derek Bauer
        Case 2:16-cv-00276-RWS Document 91 Filed 12/06/19 Page 6 of 6




                          CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and correct copy of the within and

foregoing Motion to Withdraw as Counsel for Defendants was electronically filed

with the Clerk of Court using the CM/ECF system, which will automatically send

email notification of such filing to the attorneys of record.


Dated: December 6, 2019.
                                                      /s/ S. Derek Bauer
                                                      S. Derek Bauer
